Detailed Action
Summary
1. This office action is in response to the application filed on December 18, 2020. 
2. Claims 1-5 is pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on December 18, 2020 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 03/18/2021 and 12/18/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sugiura “2017068471”. 
In re to claim1, Sugiura discloses a constant voltage generator circuit (Fig.1-2 shows voltage regulator. Examiner noted that the voltage regulator is designed to output desired constant output voltage at the output terminal based on the intended purpose, thus equivalent to constant voltage generator circuit) comprising: an operational amplifier (amplifier 102)  including a feedback circuit (a combination of a low pass filter 110 and resistor 105) having a first resistor (resistor 105), the operational amplifier (102) generating a feedback voltage generated by dividing an output voltage (Vout) between an output terminal (107) and a substrate voltage potential of the constant voltage generator circuit ( voltage of VSS. Examiner noted that VSS is coupled to voltage divider to generate a constant voltage to the voltage regulator)  by the first resistor (resistor 105) and a second resistor (resistor 106), the operational amplifier (amplifier 102) being configured to amplify a voltage potential difference between a predetermined reference voltage (Vref 101) and the feedback voltage  (Voltage output from a low pass filter 110) and to output a control voltage (Vout 107); and an output transistor (transistor 107)  that controls an output voltage (Vout  at terminal 107) based on the control voltage from the operational amplifier (output voltage form amplifier 102), wherein the feedback circuit (low pass filter 110 and resistor 105) is further configured to superimpose high-frequency noise components (the low-pass filter 210 is configured to attenuate the high frequency, see parag.0019) from the substrate voltage potential onto the feedback voltage (the low-pass filter 210 functions to attenuate the high-frequency signal component of the divided voltage VFB, see parag.0019).  
In re to claim 3, Sugiura discloses (Figs, 1-2), wherein the feedback circuit (low pass filter 110 and resistor 105) comprises a parallel circuit   connected in parallel (capacitor 112 and resistor 105 are parallel) to the first resistor (resistor 105) and allowing the high-frequency noise components to pass through (low pass filter 110  are configured to attenuate the high frequency and allow to pass through), and wherein the parallel circuit (capacitor 112 and resistor 105) is configured by connecting a third resistor (resistor 111 is coupled in series with capacitor 112) and a capacitor in parallel (capacitor 112 in parallel to resistor 102) .  
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura “2017068471” in view of Hagino “2007188533”.
In re to claim 2, Sugiura discloses (Figs, 1-2), wherein the feedback circuit (low pass filter 110 and resistor 105) is configured to substantially match respective noise amplitudes propagating (see parag.0019) to an inverting input and a non-inverting input of the operational amplifier with each other (Figs. 1-2 shows opamp 102 terminal are configured to receive a voltage of Vref and voltage from low pass filter) by 
Sugiura discloses the feedback circuit and operational amplifier but fails to teach having an inverting and non-inverting input.
However, Hagino teaches a voltage regulator (Figs. 1-5) having an inverting and non-inverting input (operation amplifier 5 having inverting terminal coupled to Vref and non-inverting terminal coupled to phase compensation circuit 4) and that, as a whole, in order to reduce the power consumption of such a device, it is most effective to reduce the power supply voltage (refer to para [0054, lines 6-7]).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the voltage regulator of sugiura to include inverting and non-inverting input as taught by Hagino in order to reduce the power consumption of such a device, it is most effective to reduce the power supply voltage.
In re to claim 4, Sugiura discloses (Figs, 1-2),wherein the feedback circuit (low pass filter 110 and resistor 105) comprises a capacitor (capacitor 112) that is connected in parallel to the first resistor (resistor 105) and allows the high-frequency noise components to pass through (low pass filter 110  are configured to attenuate the high frequency and allow to pass through), wherein the feedback circuit (low pass filter 110 and resistor 105) is inserted between the output terminal  (Vout 107) and the non-inverting input of the operational amplifier (opamp 102 is configured to receives Vref and voltage from low pass filter 110), and wherein the feedback circuit (low pass filter 110 and resistor 105) further comprises a fourth resistor (resistor 111) having one end 
 Sugiura discloses the feedback circuit and operational amplifier but fails to teach having non-inverting input.
However, Hagino teaches a voltage regulator (Figs. 1-5) having an inverting and non-inverting input (operation amplifier 5 having inverting terminal coupled to Vref and non-inverting terminal coupled to phase compensation circuit 4) and that, as a whole, in order to reduce the power consumption of such a device, it is most effective to reduce the power supply voltage (refer to para [0054, lines 6-7]).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the voltage regulator of sugiura to include inverting and non-inverting input as taught by Hagino in order to reduce the power consumption of such a device, it is most effective to reduce the power supply voltage.
Allowable Subject Matter
8. Claim 5 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the high-frequency noise components have frequency components equal to or more than a feedback loop frequency of the feedback circuit.”
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SISAY G TIKU/Examiner, Art Unit 2839